                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

VERNON COLLINS,                                  )
#39165-044,                                      )
                                                 )
                       Petitioner,               )
                                                 )
       vs.                                       )       Case No. 19-cv-00685-SMY
                                                 )
T.G. WERLICH,                                    )
                                                 )
                       Respondent.               )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Petitioner Vernon Collins, an inmate currently incarcerated at the United States

Penitentiary located in Greenville, Illinois, brings this habeas corpus action pursuant to 28 U.S.C.

§ 2241. Collins, who was sentenced under the Armed Career Criminal Act (ACCA), 18 U.S.C. §

924(e), seeks to challenge his sentence under Mathis v. United States, 136 S. Ct. 2243 (2016) and

related case law. Relying on United States v. Naylor, 887 F.3d 397 (8th Cir. 2018), he asserts that

his prior convictions for burglary under Missouri law are no longer predicate crimes under the

ACCA. (Doc. 1, pp. 3, 7, 11, 16) (“Because the Missouri second-degree burglary statute covers

more conduct than does generic burglary, we further hold that convictions for second-degree

burglary under Mo. Rev. Stat. § 569.170 (1979) do not qualify as violent felonies under the

ACCA.”) (quoting Naylor 887 F.3d at 407). Additionally, he argues that as a result of the

erroneous application of the ACCA, his sentence exceeds the statutory limit of 120 months by 115

months. (Doc. 1, p. 18). He requests that the Court remand his case to the Eastern District of

Missouri for resentencing without the application of the ACCA.




                                                 1
       Given the limited record and without commenting on the merits of Collins’ claims, it is not

plainly apparent to this Court that he is not entitled to habeas relief. Accordingly, the Petition

survives preliminary review under Rule 4 and Rule 1(b).

                                             Disposition

       IT IS HEREBY ORDERED that Respondent Werlich shall answer or otherwise plead

within 30 days of the date of this order (on or before December 18, 2019).1 This preliminary order

to respond does not, of course, preclude the Government from raising any objection or defense it

may wish to present. Service upon the United States Attorney for the Southern District of Illinois,

750 Missouri Avenue, East St. Louis, Illinois, shall constitute sufficient service.

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a United

States Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c)(1), should all the parties consent to such a referral.

       Collins is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This

notification must be done in writing and no later than 7 days after a transfer or other change in

address occurs. Failure to provide notice may result in dismissal of this action. See FED. R. CIV.

P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/18/2019

                                                          s/Staci M. Yandle
                                                        STACI M. YANDLE
                                                        United States District Judge




1
 The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate during this litigation is a guideline only. See SDIL-EFR 3.
                                                   2
